DETAILED ACTION
The response filed 11/25/20 is entered. Claims 1, 8, and 16 are amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 11/25/20, with respect to 35 USC 101 rejections have been fully considered and are persuasive.  The rejection of claims 16-20 have been withdrawn. 
Applicant’s arguments filed on 11/25/20 in regards to the 35 USC 103 rejection have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng, US-20160124528, in view of Uchiyama, US-20050170778, and in view of Take, US-20170329952.
In regards to claim 1, Feng discloses a system in a touch instrument (Fig. 8, 840 stylus) that interfaces with a touch device (Fig. 8, 801 device; Par. 0017 providing a stylus input on display), the system comprising: a first antenna (Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Par. 0062-0063 orientation circuitry receives signals from stylus; Par. 0064 orientation circuitry includes multiple antennas); a second antenna (Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Par. 0062-0063 orientation circuitry receives signals from stylus; Par. 0064 orientation circuitry includes multiple antennas); and a processing circuit (Par. 0017 the device includes one or more processors; Fig. 8, 870 orientation circuitry, i.e. processor; Fig. 7, 761 processor; Fig. 8, 805 processor), electrically coupled to the first antenna and to the second antenna (Par. 0068 processor connected to antennas), that is configured to: determine an orientation of the touch instrument with respect to the touch device (Fig. 8, 870 orientation circuitry; Par. 0062-0064 determining an orientation of the stylus); and generate an activation command configured to cause the touch device to perform an inking operation based at least in part on a distance (Par. 0074 determining that the nib is within a threshold distance above the device; Par. 0085 generating digital ink based proximity/distance and position of the stylus); at least one of the first antenna or the second antenna configured to transmit the activation command to the touch device (Fig. 
Feng does not expressly disclose a first antenna configured to receive communication signals from the touch device; a second antenna electrically configured to receive the communication signals from the touch device; determine a distance between the touch device and the touch instrument based at least in part on the orientation and a first communication signal from the touch device received by the first antenna and by the second antenna; an inking operation based at least in part on the distance that is determined by utilizing the first communication signal received by the first antenna and by the second antenna.
Uchiyama discloses a stylus (Par. 0077 pen-type input device) comprising a first antenna (Fig. 2 and 5, 111a antenna) configured to receive communication signals from a touch device (Fig. 2 and 5, 128 antenna; Par. 0078 antenna 128 of receiving unit transmits signals for distance measurements, which are received by antennas 111); a second antenna (Fig. 2 and 5, 111a antenna) electrically configured to receive the communication signals from the touch device (Fig. 2 and 5, 128 antenna; Par. 0078 antenna 128 of receiving unit transmits signals for distance measurements, which are received by antennas 111);  determine a distance between the touch device and the touch instrument based at least in part on the orientation and a first communication 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the first and second antennas of Feng can receive a signal from an antenna of the device 501 of Feng in the manner of Uchiyama.  The motivation for doing so would have been to utilize a single antenna signal to determine the distance between a receiving circuit, i.e. device 50 of Feng, and a pen (Par. 0083).
Feng and Uchiyama do not disclose expressly an inking operation based at least in part on the distance that is determined by utilizing the first communication signal received by the first antenna and by the second antenna.
Take discloses an inking operation based at least in part on the distance that is determined by utilizing the first communication signal (Par. 0032 starting an inking operation based on the distance of the pen).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the distance determined by the first and second antennas of Feng and Uchiyama can be used to start an inking operation based on distance as Take discloses.  The motivation for doing so would have been that an inking operation is not needed until a predetermined distance is met (Par. 0032).
Therefore, it would have been obvious to combine Uchiyama and Take with Feng to obtain the invention of claim 1.
In regards to method claim 8 and the associated computer-readable storage medium claim 16, Feng discloses a method implemented in an electronic touch 
Feng does not expressly disclose determining a first distance between the touch device and the electronic touch instrument based at least in part on the first energy and the orientation.
Uchiyama discloses a stylus (Par. 0077 pen-type input device) comprising a first antenna (Fig. 2 and 5, 111a antenna) configured to receive communication signals from a touch device (Fig. 2 and 5, 128 antenna; Par. 0078 antenna 128 of receiving unit 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the first and second antennas of Feng can receive a signal from an antenna of the device 501 of Feng in the manner of Uchiyama.  The motivation for doing so would have been to utilize a single antenna signal to determine the distance between a receiving circuit, i.e. device 50 of Feng, and a pen (Par. 0083).
Feng and Uchiyama do not disclose expressly based at least in part on the first distance that is determined by utilizing the first energy of a first communication signal, generating an activation command configured to cause the touch device to perform an inking operation.
Take discloses based at least in part on the first distance that is determined by utilizing the first energy of a first communication signal, generating an activation command configured to cause the touch device to perform an inking operation (Par. 0032 starting an inking operation based on the distance of the pen).

Therefore, it would have been obvious to combine Uchiyama and Take with Feng to obtain the invention of claims 8 and 15.
In regards to method claim 9 and the associated computer-readable storage medium claim 17, Feng, Uchiyama, and Take, as combined above, disclose transmitting the activation command from the first antenna to the touch device (Feng Par. 0085 generating digital ink based proximity/distance and position of the stylus; Uchiyama Fig. 2 and 5; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation); and transmitting location information of a tip of the electronic touch instrument from the first antenna to the touch device to cause corresponding performance of the inking operation (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives signals from stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Feng Par. 0085 generating digital ink based proximity/distance and position of the stylus, which is determined by orientation circuitry; Uchiyama Fig. 2 and 5; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation).

In regards to claim 2, the associated method claim 10, and the associated computer-readable storage medium claim 19, Feng, Uchiyama, and Take, as combined above, disclose the first antenna and the second antenna are each configured to receive a second communication signal from the touch device (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Uchiyama Col. 10, 19-24 determining a distance between the stylus and mobile device to turn on or off the tip emitter, which would include distances from both the nib and butt end antennas of Feng); and wherein the processing circuit is configured to: determine another orientation of the touch instrument with respect to the touch device (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Feng Par. 0063 determining position/orientation of the nib and butt end; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation, which would include distances from both the nib and butt end antennas of Feng; Feng Par. 0085 performing inking when the nib is in contact with the device, i.e. 
In regards to claim 3 and the associated method claim 11, Feng, Uchiyama, and Take, as combined above, disclose the activation command comprises information indicative of the touch instrument being in contact with the touch device and an instruction that the touch device perform the inking operation at one or more locations on a display screen of the touch device corresponding to the location of a tip of the touch instrument (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Feng Par. 0063 determining position/orientation of the nib and butt end; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation, which would include distances from both the nib and butt end antennas of Feng; Feng Par. 0085 performing inking when the nib is in contact with the device, i.e. activation command; Feng Par. 0074 showing a cursor when the nib is in another orientation and distance above the device, i.e. deactivation command); or wherein the deactivation command comprises information indicative of the touch 
In regards to claim 4, Feng, Uchiyama, and Take, as combined above, disclose at least one of: a hardware sensor configured to determine an amount of force applied to a tip of the touch instrument (Feng Fig. 7, 742 nib; Feng Par. 0067 detecting pressure applied to the nib), the hardware sensor being electrically coupled to the first antenna (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives signals from stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Feng Par. 0068 outputting signals, such as the pressure, and outputting it via the antennas); or another antenna configured to receive the communication signals from the touch device Feng Fig. 8, 870 orientation 
In regards to claim 5, Feng, Uchiyama, and Take, as combined above, disclose the processing circuit is electrically coupled to the hardware sensor and is configured to: generate at least one of the activation command or the deactivation command also based on the amount of force (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or 
In regards to claim 6, Feng, Uchiyama, and Take, as combined above, disclose the processing circuit is configured to generate the activation command based on the first distance and the amount of force together indicating that the tip is touching the touch device (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Feng Par. 0063 determining position/orientation of the nib and butt end; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are 
In regards to claim 7, Feng, Uchiyama, and Take, as combined above, disclose the orientation includes a tilt angle (Feng Par. 0059 orientation may be defined by an azimuthal angle and an altitudinal angle; Uchiyama Par. 0079, 0083 calculating the 
In regards to claim 12, Feng, Uchiyama, and Take, as combined above, disclose the electronic touch instrument comprises a touch pen and the tip comprises a hardware sensor (Feng Fig. 7, 742 nib; Feng Par. 0067 detecting pressure applied to the nib) configured to determine an amount of force applied thereto (Feng Fig. 7, 742 nib; Feng Par. 0067 detecting pressure applied to the nib); the method comprising: determining the amount of force applied to the tip (Feng Fig. 7, 742 nib; Feng Par. 0067 detecting pressure applied to the nib); determining that the tip is touching the touch device based at least on the amount of force applied and the first distance (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Feng Par. 0063 determining position/orientation of the nib and butt end; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation, which would include distances from both the nib and butt end antennas of Feng; Feng Fig. 7, 742 nib; Feng Par. 0067 detecting pressure applied to the nib; Feng Par. 0085 performing inking when the nib is in contact with the device, i.e. activation command); and subsequent to said determining that the tip is touching the touch device, performing said generating the activation command (Feng Fig. 8, 870 orientation 
In regards to claim 13, Feng, Uchiyama, and Take, as combined above, disclose the first antenna also includes a second antenna that is configured to receive the first communication signal (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives signals from stylus; Feng Par. 0064 orientation circuitry includes multiple antennas; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation), the second antenna having a second energy for the received first communication signal (Feng Par. 0062-0063 determining an energy output from each of the antennas in the stylus; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an orientation); wherein said determining the orientation includes a tilt angle that is 
In regards to claim 14, Feng, Uchiyama, and Take, as combined above, disclose the first communication signal is at least one of an uplink communication signal that carries communication information between the electronic touch instrument and touch device (Feng Par. 0068 outputting signals, such as the pressure, and outputting it via the antennas), a touch communication signal that senses touches to the touch device (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0063 determining position/orientation of 
In regards to claim 15, Feng, Uchiyama, and Take, as combined above, disclose storing in a memory (Feng Fig. 1, 106 memory; Feng Fig. 8, 806 memory; Feng Par. 0017 execution instructions stored in the memory) of the electronic touch instrument at least one of the first distance, the first energy, or the orientation in a table that is associated with the activation command (Feng Par. 0085 performing inking when the nib is in contact with the device, i.e. activation command; Feng Par. 0017 execution instructions stored in memory would determine when nib is in contact); and subsequent to said generating the activation command, performing at least one of a first lookup in the table of the orientation based on the first energy (Feng Fig. 8, 870 orientation circuitry provided by both the stylus and the device; Feng Par. 0084-0085 orientation detected by device, stylus, or the device and stylus; Feng Par. 0062-0063 orientation circuitry receives multiple signals, including one from nib and butt end antennas, from the stylus; Feng Par. 0063 determining position/orientation of the nib and butt end; Uchiyama Par. 0079, 0083 calculating the position coordinates of the receiving unit 120 to the pointing device 110, wherein the positions of the antennas are based on an 
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	2/9/21


/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622